Continuation Sheet (PTO-303)

Response to Arguments
Applicant’s request for entry into AFCP 2.0 is acknowledged.
The amendment filed in reply to the final rejection has been considered but is not deemed to place the application in condition for allowance and will not be entered because the proposed amendment raises new issues that would require further consideration and/or search.  The amended independent claim(s) 1, 9, 16, 21, now add(s) limitations creating a new scope not previously examined.  The amendment raises new issues into the prosecution of the instant application and would thus provide grounds for a new search and further consideration.
The amendments to claims 1, 9, 16, and 21 each appear that they would overcome the rejections in the 5/9/22 Final Rejection, because Cannell’s heat source chip is within the chamber, contacting the pin.
Further search and consideration will be required upon future entry of the amendments, especially classification searches within CPC F28D and F28F. The claimed geometry is well known, with a vapor chamber having pins therein, with a heat source externally mounted. For example, see US 2013/0284404 A1 (“Matsushima”), cover figure. More searching will be required if any heat exchangers having this geometry have deformable pins of different lengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819